IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


TUSCARORA WAYNE INSURANCE                 : No. 733 MAL 2018
COMPANY,                                  :
                                          :
                   Petitioner             : Petition for Allowance of Appeal from
                                          : the Order of the Superior Court
                                          :
             v.                           :
                                          :
                                          :
HEBRON, INC., UNITED INVESTMENT           :
PROPERTIES, VOLUNTEERS OF                 :
AMERICA PENNSYLVANIA BRANCH,              :
TRES HERMANOS MEXICAN                     :
RESTAURANT, CRAFTY ANTIQUES               :
AND COLLECTIBLES, A&E FURNITURE           :
MATTRESS OUTLET, SAVANNAH'S ON            :
HANNA, JONAS HAIR, PHIL DOBSON,           :
TAHANI S. ALZOGHIER,                      :
                                          :
                   Respondents            :


                                    ORDER



PER CURIAM

     AND NOW, this 22nd day of March, 2019, the Petition for Allowance of Appeal is

DENIED.